Title: General Orders, 21 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Friday Augt 21st 1778.
            Parole Rotterdam—C. Signs Rumney—Riswick—
            
          
          The Commander in Chief has tho’t proper to pardon the following Criminals who were
            under sentence of Death and to have been executed this day—Solomon Lynes, John Craige,
            Zechariah Ward Richard Burk, Michaël Carmen, William McLaughlin, John Jenkins, Nicholas
            Fitzgerald David Potter and Neil Megonigle.
          Notwithstanding the general good Character of the Criminal as a soldier, the Wounds he
            has received in fighting for his Country; the warm Solicitation of several respectable
            Officers and even the special Intercession of Captain Scott himself to whom the Injury
            was offered, it was with extreme difficulty the Commander in Chief could prevail with
            himself to pardon an Offence so attrocious as that committed by Megonigle; The least
            disrespect from a soldier to an Officer is criminal in an high degree & deserves
            severe Punishment; when it proceeds to any kind of personal Violence the offender justly
            merits death, but when it extends to an attempt upon the Officers life as was the Case
            in the present instance it, assumes a Complexon so enormous and aggravated that it wants
            a name, and puts the Criminal almost beyond the reach of Mercy itself—The General is
            happy to reflect that this is the first time an Instance of this nature has come before
            him—He thinks it necessary to warn every soldier that a similar one will never hereafter
            be forgiven, whatever may be the Character of the Offender or the Intercessions of the
            Officers.
          Several Deserters from the Army to the Enemy who have since returned having been
            permitted with Impunity to join their Regiments—The General to prevent an Abuse of his
            Lenity by its being drawn into Precedent and made an Encouragement to others to commit
            the same Crime, takes occasion to declare in explicit terms that no man who shall  desert to the Enemy after the Publication of this order will ever be
            allowed to enjoy the like Indulgence, but whether he return voluntarily himself or fall
            into our hands by any other means will infalliably suffer the Punishment decreed to his
            Crime.
          Captn Lieutt Ambrose Buchanan is appointed Pay-Master to Coll Harrison’s Regiment of
              Artillery.
        